MEMORANDUM **
Daniel Carabes Villalobos, his wife Evangelina Perez De Carabes, and his children Jose Manuel Carabes Perez and Maria Guadeloupe Carabes Perez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) order denying their applications for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review de novo, see Martinez-Garcia v. Ashcroft, 366 F.3d 732, 733 (9th Cir.2004), and we deny in part and dismiss in part the petition for review.
The petitioners’ request for cancellation of removal was properly deemed abandoned because they did not file their applications by the deadline set by the IJ. See 8 C.F.R. § 1003.31(c) (authorizing the IJ to set filing deadlines and to deem waived any application not filed by the deadline).
To the extent the petitioners’ brief raises an ineffective assistance of counsel claim, we lack jurisdiction because the petitioners failed to raise that issue before the BIA and thereby failed to exhaust their administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
*571PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.